DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, in the reply filed on 01/17/2022 is acknowledged.

Claim Interpretation
Regarding limitations recited in claims 1-5 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 2 attempts to claim the dielectric constant and thickness of “an insulating layer” in relation to a specific impedance which is set by a user during operation of the device.  There is no recitation of any operating impedances in the instant claims, and one having ordinary skill in the art would not be able to determine the limits to the scope of potential materials and thickness to provide for the instantly recited limitations.
Regarding claim 5, it is unclear which one of the preceding claims 1-4 the claim is dependent on.  For purposes of examination, the claim has been interpreted as if being dependent on claim 4.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (An electrical biosensor for the detection of circulating tumor cells).
Regarding claim 1, Chung discloses a device for the quantification of cell and non-cell components in a solution containing a blood sample comprising:
at least one pair of detection electrodes, said at least one pair of detection electrodes comprising at least one first electrode connected with a first input apt to receive a first signal in input (V+) and a second electrode (Fig. 2, see: three working electrodes, each coupled to a respective lead/trace; pg. 2524/2.2.4. DEP application and cell trapping on the electrodes, see: gold working electrodes);
at least one pair of reference electrodes, said at least one pair of reference electrodes comprising a first electrode connected with a second input configured to receive a second signal in input (V+) of opposite polarity to the first input signal (V+) and a second electrode connected to the second electrode of said at least one pair of detection electrodes, in a common point wherefrom an output signal (Out) is picked up (Fig. 2, see: three horse-shoe shaped counter/reference electrodes, each coupled to a respective lead/trace; pg. 2524/2.2.5.Impedance measurement, see: impedance was measured from individual electrodes with respect to the shorted horse-shoe shaped counter/reference electrodes using a conventional 2-electrodes scheme);
said device (1) being characterised in that it comprises:
at least one concentrator in ferromagnetic material, configured to co- operate with a magnetic field external to the device, in such a way as to cause (Fig. 1, see: trapping magnet);
a substrate configured for the housing of: said at least one pair of detection electrodes, said at least one pair of reference electrodes and said at least one concentrator (Fig. 1, see: microchip);
a support configured to receive a sample of blood or of solution containing blood (Fig. 1, see: cell enrichment module); and
at least one spacer element configured to confine in the plane of the substrate the blood sample and to distance said substrate from said support (Fig. 1, see: clear cover/lid on top of microchip; pg. 2524/2.2.3. Magnetic trapping, see: acrylic piece to prevent leakage).
Regarding the limitations directed towards the intended use of the device (e.g. “apt to receive a first signal”, “configured to receive a second signal…”, “configured to cooperate with a magnetic field…”): a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).   As the prior art device is fully capable of being used as instantly claimed, it is the position of the Examiner that the prior art device would be fully encompassed within the broader scope defined by the functional limitations recited in the instant claims.
 the first electrode of each pair of detection electrodes is connected to the first input by means of a first connection path (Fig. 3, see: three working electrodes, each coupled to a respective lead/trace);
the first electrode of each pair of reference electrodes is connected to the second input by means of a second connection path (Fig. 3, see: three horse-shoe shaped counter/reference electrodes, each coupled to a respective lead/trace);
2In re Patent Application of:Riccardo BERTACCO et al.Serial No.: 16/630,702Filed: January 13, 2020the second electrode of each pair of detection electrodes is connected to the node wherefrom the output signal (Out) is emitted by means of a third connection path  (Fig. 3, see: remaining two working electrodes, each coupled to a respective lead/trace, each of which comprises a distinct “connection path”); and
the second electrode of each pair of reference electrodes is connected to the node wherefrom said output signal (Out) is emitted by means of a fourth connection path (Fig. 3, see: remaining two horse-shoe shaped counter/reference electrodes, each coupled to a respective lead/trace, each of which comprises a distinct “connection path”);
above each of said connection paths an insulating layer being placed with such dielectric constant and thickness as to make the impedance between said connection paths negligible (Fig. 1, see: PDMS).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (An electrical biosensor for the detection of circulating tumor cells), in view of Malic et al. (Polymer-based microfluidic chip for rapid and efficient immunomagnetic capture and release of Listeria monocytogenes).
Regarding claim 3, Chung further discloses the at least one concentrator having a bar shape (pg. 2524/2.2.3. Magnetic trapping), but does not explicitly disclose the bar bring cylindrical in shape, having a diameter between 10 and 30 µm, and a height between 10 and 30 µm.
Malic teaches an analogous microfluidic device configured for magnetic capture comprising a plurality of cylindrical ferromagnetic rods having a 16 µm diameter (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the magnetic bar in the device disclosed by Chung into a cylindrical configuration, as taught by Malic, since the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
While modified Chung does not explicitly disclose changing the instantly claimed concentrator height, the change in the height of the concentrator is not considered to confer patentability to the claims.  As the flow rate is a variable that can be modified, amongst others, by adjusting said concentrator height, with said flow rate decreasing as the height is increased, the previse concentrator height would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the 
The remaining limitation regarding the distance between concentrators is directed towards an optional limitation.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (An electrical biosensor for the detection of circulating tumor cells), in view of Chen et al. (Research Progress on Microfluidic Chip of Cell Separation Based on Dielectrophoresis) and Yang et al. (Electrical assisted patterning of cardiac myocytes with controlled macroscopic anisotropy using a microfluidic dielectrophoresis chip).
Regarding claims 4 and 5, Chung further discloses the first electrode of said at least one pair of detection electrodes and the second electrode of said at least one pair of detection electrode are with rectangular cross section (Fig. 2, see: planar configuration of the three working electrodes, all planar electrodes have a rectangular cross section).
Chung does not explicitly disclose the first electrode of said at least one pair of detection electrodes and the second electrode of said at least one pair of detection 
Chen teaches that it was well known in the art that DEP electrodes can be configured in a plurality of configurations (Fig. 3-7) and that adjusting the height/width of the electrodes, and the spacing between the electrodes can optimize the electric field distribution, and thereby increasing separation efficiency and analytical speed (pg. 303/3.2.1 Array type electrodes).
Yang teaches that it was well known in the art that decreasing the distance between the electrodes and the top of the chamber, and decreasing the distance between electrodes can increase the electric potential distribution (pg. 76-77/4.1. FEM simulation).
Therefore, the electric field distribution is a variable that can be modified, among others, by varying the electrode height/width and spacing between the electrodes.  For that reason, the electrode height/width and spacing between the electrodes, would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the electrode height/width and spacing between the electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the electrode height/width and spacing between the electrodes in the apparatus of Chung to obtain the desired electric field distribution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797